Citation Nr: 0124563	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  97-01 1301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for arrested 
tuberculosis of the dorsal spine with loss of motion, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953 
and from January 1954 to October 1956.

This appeal arises from a June 1996 rating decision of the 
Wilmington, Delaware, Department of Veterans Affairs (VA) 
Regional Office (RO).  At the veteran's hearing on appeal in 
February 1997, his representative raised the issue of service 
connection for residuals of bone grafts at the donor sites on 
the veteran's iliac crests or hips.  Also, from the record it 
is unclear whether the veteran desires to claim service 
connection for disability of the lumbosacral spine.  If so, 
he or his representative should specifically state whether 
this is the case.  These matters have not been adjudicated by 
the RO and are not properly before the Board of Veterans' 
Appeals (Board) at the present time.  They are not 
inextricably intertwined with the issue on appeal and, thus, 
these matters are referred to the RO for the appropriate 
action.  


REMAND

The current 10 percent rating assigned for the veteran's 
service-connected residuals of tuberculosis of the dorsal 
spine assigned on the basis of limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5291 (2001) and is 
the maximum schedular rating assignable for limitation of 
motion.  The March 1995 rating action which granted that 10 
percent rating stated that any current degenerative joint 
disease (DJD) of the dorsal was not service-connected and 
symptoms thereof could not be considered in rating the 
service-connected dorsal spine disability.  However, service 
connection was not formally denied for DJD of the dorsal 
spine, as reflected by the fact that the notification of the 
March 1995 rating action made no mention of any such formal 
denial and, thus, the veteran could not have appealed any 
purported denial of service connection for DJD of the dorsal 
spine.  

At the RO hearing the veteran alleged that he now had 
osteoporosis of the dorsal spine and he indicated that VA 
physicians had suggested that it was part and parcel of his 
residuals of tuberculosis of the dorsal spine.  

At the RO hearing the veteran's service representative 
alleged that the veteran had a demonstrable vertebral 
deformity which warranted an additional 10 percent under 
38 C.F.R. § 4.71a, DC 5285 (2001).  A review of the records 
does not reveal whether any demonstrable deformity of the 
thoracic vertebrae has been ruled out, although X-rays have 
revealed DJD, osteoporosis, and possibly ankylosing 
spondylitis of the dorsal spine.  

Additionally, there is evidence that the veteran has fusion 
(stemming from inservice surgery) from the seventh thoracic 
vertebrae to the first lumbar vertebrae.  It does not appear 
that the RO has considered evaluating the service-connected 
dorsal spine disability under 38 C.F.R. § 4.71a, DC 5288 for 
ankylosis of the dorsal spine which provides for 20 percent 
and 30 percent ratings for, respectively, favorable and 
unfavorable ankylosis.  In this regard, the attention of the 
RO is brought to the holding in Lewis v. Derwinski, 3 Vet. 
App. 259, 260 (1992) (nonprecedential memorandum decision) 
that although the note accompanying DC 5289 (for rating 
ankylosis of the lumbar spine) states that "[b]oth under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment" that 
diagnostic code provides on its face that no more than two 
joints within a spinal segment need be immobilized in order 
to warrant a rating thereunder.  Thus, immobilization of all 
joints within a segment (complete ankylosis) is not needed 
for the assignment of such a rating."  

Also, a review of the VA compensation examination of February 
2001 indicates that the examiner did not report the range of 
motion of the veteran's thoracic spine. 

In the current case, the veteran has at least raised an 
informal claim for service connection for osteoporosis of the 
spine.  The Board finds that until a medical determination 
can be made as to which disorders of the veteran's spine can 
or cannot be associated with his military service or service-
connected residuals of tuberculosis, an equitable decision on 
the issue of an increased evaluation cannot be made.  
Specifically, without further medical opinion, the Board 
cannot determine to what extent the veteran's thoracic spine 
is limited solely due to tuberculosis residuals as opposed to 
other disorders associated with his spine.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify all 
healthcare providers that have treated 
him for his thoracic spine disability in 
recent years.  Information regarding 
these healthcare providers should, as 
much as possible, include name, address, 
and dates of treatment.  Based on his 
response, the RO should attempt to 
procure copies of all treatment records 
which have not previously been obtained 
from all identified treatment sources.  
If any identified VA records are 
unavailable, that VA facility should 
specifically so indicate.  All attempts 
to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain the records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO; and (d) describe what 
action(s), if any, that the veteran is to 
take.  The appellant must then be given 
an opportunity to respond.

2.  The veteran should be afforded a VA 
examination to evaluate his service-
connected arrested tuberculosis of the 
thoracic spine with loss of motion.  The 
examiner should determine the etiology of 
any other disorders associated with the 
veteran's thoracic spine to include DJD, 
osteoporosis, or any ankylosing 
spondylitis.

It is imperative that the veteran's 
entire claims folder, to include a 
complete copy of this REMAND, be provided 
to, and reviewed by, the examiner in 
connection with the examination. 

Any testing deemed necessary by the 
examiner should be conducted.  The 
examiner is requested to provide 
diagnoses or opinions as to the following 
questions:

a.  Does the veteran currently have 
DJD, osteoporosis, or ankylosing 
spondylitis of his thoracic spine?  

b.  If so, it is at least as likely 
as not that any of these disorders 
are etiologically related to his 
military service or service-
connected arrested tuberculosis of 
the thoracic spine?  

c.  Does the veteran have ankylosis 
of the dorsal spine, either 
favorable or unfavorable and, if so, 
it is attributable to his service-
connected residuals of tuberculosis 
of the dorsal spine or to some other 
nonservice-connected disability?  Or 
does he have a demonstrable 
deformity of any thoracic vertebrae?  

d.  What is the range of motion in 
the thoracic spine as measured in 
degrees?

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions must be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand, and if they are not, the RO must 
implement corrective procedures.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should adjudicate 
whether any disorder of the spine, other 
than arrested tuberculosis of the 
thoracic spine, warrants service 
connection, i.e., DJD, osteoporosis, or 
ankylosing spondylitis of the dorsal 
spine.  

In this regard all provisions regarding 
the duty to notify and assist found at 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg.  45,630-32 
(August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2001) must be complied with.  
These issues be referred for Board review 
only if the veteran and his 
representative submit a timely notice of 
disagreement and, after the issuance of a 
statement of the case or supplemental 
statement of the case, a timely 
substantive appeal. 

6.  After the above development, the RO 
should determine whether the veteran is 
entitled to an increased evaluation for 
arrested tuberculosis of the dorsal spine 
with loss of motion.  The RO should 
consider whether an increased evaluation 
is warranted on the basis of any 
demonstrable vertebral deformity or on 
the basis of any ankylosis, favorable or 
unfavorable, of the dorsal spine.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


